Citation Nr: 0712185	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-24 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for bilateral hearing loss.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for a low back disability.  

3.  Whether there is new and material evidence to reopen a 
claim for service connection for bilateral pes planus.

4.  Entitlement to service connection for a pulmonary 
condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
September 1943.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran's claims for service connection for hearing 
loss and a back disability were most recently denied in 
October 1999.  There is new evidence presented since October 
1999 that relates to unestablished facts necessary to 
substantiate the claims.

2.  The veteran's claim for service connection for bilateral 
pes planus was denied in April 1949.  There is new evidence 
presented since April 1949 that relates to an unestablished 
fact necessary to substantiate the claim.

3.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by service, was not manifested within a year of 
separation from service, and is not related to service.

4.  The veteran's low back disability was not incurred in or 
aggravated by service, was not manifested within a year of 
separation from service, and is not related to service.  

5.  The veteran's pre-existing bilateral pes planus was not 
aggravated by service.

6.  A pulmonary condition was not incurred in service and is 
not related to service.  


CONCLUSIONS OF LAW

1.  The October 1999 decision denying service connection for 
bilateral hearing loss and a back disability is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).  

2.  The April 1949 decision denying service connection for 
bilateral pes planus is final.  38 U.S.C. § 709 (1946); 
Veterans Regulation No. 2(a), Part II, Par. III; Department 
of Veterans Affairs Regulation 1008.  

3.  Evidence received since these final decisions is new and 
material, and the claims are reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2002).

4.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  The criteria for service connection for a back disability 
have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

6.  The criteria for service connection for bilateral pes 
planus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

7.  The criteria for service connection for a pulmonary 
condition have not been met.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 2003, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the definitions of 
"new" and "material" as required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Although the veteran was not 
provided with notice as to what specific evidence was needed 
to reopen his claims, because the decision below reopens the 
claims, no prejudice resulted.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

In March 2005, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for claims for 
service connection.  In February 2007, the veteran was 
provided with notice of the disability rating and effective 
date regulations.  See Dingess/ Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although the claims were not readjudicated, 
because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  The VA has done everything reasonably possible to 
assist the veteran with respect to his claim for benefits, 
such as obtaining medical records, and providing VA 
examinations.  Consequently, the duty to notify and assist 
has been met.  

Claims for service connection for hearing loss and pes planus 
were denied in April 1949.  In June 1976, a claim for service 
connection for a back disability and a request to reopen the 
claim for service connection for hearing loss were denied.  
In October 1999, claims for service connection for a back 
disability and hearing loss were reopened and then denied on 
the merits.  

The April 1949 decision denying service connection for pes 
planus is final based on the evidence then of record.  38 
U.S.C. § 709 (1946); Veterans Regulation No. 2(a), Part II, 
Par. III; Department of Veterans Affairs Regulation 1008.  
The October 1999 decision is final for the claims for service 
connection for a back disability and hearing loss.  38 
U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).  

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2002).  

Service connection for pes planus was denied due to lack of 
evidence of an in-service aggravation of a pre-existing 
condition.  Service connection for bilateral hearing loss has 
been denied due to lack of evidence of an in-service 
aggravation or incurrence of bilateral hearing loss, and 
service connection for a back disability has been denied due 
to lack of evidence of an in-service incurrence.  Evidence 
received subsequent to the final decisions on each of these 
claims includes nexus opinions by VA examiners.  These 
opinions are new and material as they relate to unestablished 
facts necessary to substantiate the claims.  Consequently, 
the claims are reopened.

Having decided that the claims are reopened, the next 
question is whether the Board can conduct a de novo review 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has provided the veteran notice 
as to the requirements for service connection; the March 2003 
rating decision considered the claims on the merits, 
implicitly reopening them; and the veteran's arguments 
throughout the instant appeal have been on the merits.  It is 
concluded, therefore, that there is no prejudice to the 
veteran based on de novo review.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Additionally, some 
chronic diseases, including arthritis and bilateral hearing 
loss, may be presumed to have been incurred in service, if 
they become manifest to a degree of ten percent or more 
within one year of the date of separation from service.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).

The September 1942 induction examination record notes the 
veteran's history of "flat foot on right," and an 
examination revealed the veteran had pes planus to the second 
degree on the right foot.  The examination record also notes 
that the veteran had 14/20 hearing in the right ear and 12/20 
hearing in the left ear.  No musculoskeletal defects were 
found and the lungs were clinically normal, with a negative 
chest x-ray.  

October 1942 treatment and clinical records reports that the 
veteran was treated for bilateral symptomatic, second-degree 
pes planus.  This condition was found to pre-exist service.  

A medical summary record indicates that the veteran was seen 
for bronchitis in June 1943.  The record notes that the 
veteran was prescribed aspirin and cough syrup and permitted 
to return to duty.  A September 1943 record reports that a 
stereo examination of the chest showed increased pulmonary 
markings as seen in bronchitis or chronic focal infection.  

The September 1943 separation examination record reports the 
veteran's hearing was 15/15 in both ears, and his general 
examination was normal.  The veteran was noted to have mild 
pes planus and normal lungs.  The veteran denied having any 
current disabilities that were incurred in service.  

Pes Planus
Service records indicate that the veteran's pes planus 
preexisted entrance into service.  Post service medical 
records do not report any treatment for pes planus.  A VA 
examination was conducted in May 2005, and the veteran was 
diagnosed with pes planus.  The examiner stated that he 
believed the "condition developed before the military and 
has progressed along its natural progression."  The examiner 
added that he did not "think the military affected this 
problem."  Based on the negative opinion and the lack of 
evidence of treatment for pes planus after September 1943, 
service connection for aggravation of pes planus is denied.
Hearing loss
The veteran's service personnel records indicate that he was 
an infantry small arms instructor.  A May 2003 physician's 
letter reports the veteran's history of hearing loss since 
service due to acoustic trauma from firing military weapons.  
2 letters received from men who served in the military with 
the veteran report that the veteran, as well as the writers, 
were exposed to unprotected acoustic trauma in service.  Both 
writers reported wearing hearing aids and each stated that 
they were "sure [the acoustic trauma] would have damaged 
[the veteran's ears].  See letters received September 1999.  

Post service medical records report that the veteran's 
hearing was normal to whispered voice between November 1998 
and May 2004.  See Klepper treatment records; VA treatment 
records.  The initial report of a hearing deficiency is found 
in a March 2004 VA record which notes that the veteran had 
mild to profound sensorineural hearing loss with poor word 
recognition in both ears.  The record also notes that a 
moderate amount of soft, dark cerumen was removed from both 
ear canals.  The record notes that the veteran was fitted for 
hearing aids.  

A VA examination was conducted in May 2005.  The examiner 
diagnosed the veteran with mild-to-profound bilateral 
sensorineural hearing loss.  The examiner stated that it was 
less likely than not that the veteran's service caused 
hearing loss.  He stated that it was more likely than not 
that the veteran's progressive bilateral hearing loss was due 
to post-service occupational and recreational noise exposure.  

Based on the foregoing, service connection for bilateral 
hearing loss must be denied.  Although the record includes 
statements from two former colleagues  asserting that the 
veteran was exposed to acoustic trauma in service and that 
he, like them, must have hearing loss as a result, these men 
are laypersons and, as such, they are not competent to 
provide a nexus opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492.  Additionally, although a physician submitted a 
statement reporting that the veteran had a history of hearing 
loss since service, this statement neither reports that the 
physician had diagnosed the veteran with bilateral hearing 
loss nor does it offer a competent nexus opinion.  The mere 
recitation of the veteran's self-reported lay history does 
not constitute competent medical evidence.  LeShore v. Brown, 
8 Vet. App. 406 (1996).  Consequently, based on the negative 
nexus opinion and the lack of a diagnosis before 2004, 
service connection for bilateral hearing loss is denied.  

Back disability
Two letters received from men who served in the military with 
the veteran report that the veteran injured his back while 
participating in judo instruction.  Although the service 
medical records report treatment for a pilonidal cyst in July 
1943, there is no mention of treatment for a back disability, 
and the records reporting treatment for the cyst note that 
the veteran was returned to duty after the cyst was treated.  
In 2002, the veteran submitted a letter from a physician, 
dated in January 1978, which reports that the physician had 
treated the veteran for subluxation of the lumbar spine, 
beginning in June 1950.  See Nettles letter, received October 
2002.  This physician's records were requested, but the VA 
learned that the records had been destroyed.  

The earliest record of a back disability is found in a 
January 1993 metastatic bone survey, which noted that there 
was osteoarthritis of the thoracic and lumbar spine.  In 
August 1997, the veteran was diagnosed with severe 
degenerative disc disease of the lumbar spine.  The record 
reports the veteran's history of a back injury in service and 
back pain since service.  See August 1997 Klepper treatment 
record.  Subsequent private and VA treatment records indicate 
continuing treatment for back pain.  

In November 2006, a VA examination was conducted.  The record 
notes the veteran was diagnosed with lumbar stenosis, 
spondylolisthesis, and degenerative joint disease.  The 
veteran gave a history of "bruising" his back during 
training, which developed into a cyst.  He stated that his 
back would intermittently "catch," creating a gait 
disturbance, throughout the years, and that he now had daily 
muscle spasms and pain.  The examiner opined that the 
veteran's current back disability was not related to the in-
service pilonidal cyst.  He stated that post-service the 
veteran worked in heavy road construction for many years and 
had a history of multiple bilateral total knee and left hip 
replacements.  Additionally, lumbar films showed severe 
degenerative joint disease, probable stenosis, and facet 
arthritis at all levels of the lumbar spine, rather than 
localized near the site of the pilonidal cyst.  The examiner 
also noted that the service medical records which reported 
the initial incision of the cyst and subsequent drainages all 
reported that the veteran returned to duty, with no 
complications noted.  

Service connection for a back disability is not warranted.  
Given the negative separation examination, there were no 
lasting effects of any in-service back injury, and the 2006 
VA examination record reports a negative nexus opinion from 
the examiner.  Although the veteran has submitted evidence 
indicating a history of back pain since service and an in-
service judo fall, there is no competent evidence either 
diagnosing a back disability in service or linking the 
veteran's current injury to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492; LeShore v. Brown, 8 Vet. App. 406 
(1996).  Consequently, service connection must be denied.  

Pulmonary condition
The initial record of a post-service pulmonary condition is 
dated in January 1972, when the veteran is treated for 
pneumonia.  See January 1972 Klepper record.  A July 1995 
chest x-ray indicated a flattened diaphragm and prominent 
pulmonary vessels.  The examiner noted that the x-ray was 
consistent with pulmonary edema.  See July 1995 Maes record.  
An August 1995 record notes the veteran complained of 
hemoptysis.  An August 1995 x-ray record notes there "did 
not appear to be any acute infiltrates or effusions."  The 
diaphragm was slightly flattened and the pulmonary 
vasculature was very prominent with cephalization.  Pulmonary 
artery inspiration was normal.  The veteran was assessed with 
congestive heart failure.  See August 1995 Maes record.  

The initial record of a pulmonary abnormality is reported in 
an October 1996 PA and chest x-ray record.  The record 
reports that there were irregular radiolucencies seen 
throughout both lung fields with prominent hila bilaterally.  
There were no discreet infiltrate, mass, or effusion.  
Lateral x-ray showed increased retro-sternal air space, low 
flat, and hemi-diaphragm and irregular radiolucencies.  The 
record notes the findings were consistent with chronic 
obstructive pulmonary disease (COPD) and pulmonary fibrosis.  
See October 1996 Klepper record.  

Subsequent x-ray records report similar findings of fibrotic 
changes in both lungs, with no mass, infiltrate, or effusion.  
See October 2000, February 2001, September 2001, February 
2003, and May 2004 Klepper records; April and October 2002, 
and April 2004 Pulmonary Associates x-ray record.  The 
findings were noted to be consistent with pulmonary scarring, 
restrictive lung disease, bronchiectasis, COPD, bronchitis, 
and pneumonia.  See, e.g., October 2000, February 2001, 
September 2001, March 2003, May 2004, and December 2005 
Klepper records; February 2002, April 2002, and October 2002 
Pulmonary Associates records.  

A February 2002 Pulmonary Associates treatment record notes 
that the veteran quit smoking in 1984 after smoking two packs 
per day for approximately 35 to 40 years.  

A VA examination was conducted in May 2005.  The examiner 
noted that the veteran had decreased breath sounds.  There 
was no evidence of asthma or pulmonary restrictive disease.  
The examiner diagnosed the veteran with chronic obstructive 
respiratory disease (COPD) and obstructive sleep apnea.  He 
stated that the "bouts of bronchitis" in service and after 
service "did not result in [the veteran's] current problems 
of COPD and obstructive sleep apnea".  The examiner noted 
that the veteran smoked after service and was a farmer.  

Although the evidence of record indicates that the veteran 
has a pulmonary condition, there is no evidence linking that 
condition to service.  In contrast, the record includes a 
negative nexus opinion by a VA examiner, made after review of 
the service medical records and a physical examination.  
Although the service medical records report two episodes of 
bronchitis during service, there is no indication that the 
bronchitis was a chronic condition that has continued since 
service to the present time, and the VA examiner opined that 
the veteran likely had several bouts of bronchitis during his 
lifetime but that they were not related to his current 
pulmonary condition, namely COPD.  Based on the veteran's 
history of smoking, the negative nexus opinion, and the 
absence of countervailing evidence, service connection must 
be denied.  




ORDER

New and material evidence having been submitted on the issues 
of entitlement to service connection for bilateral pes 
planus, bilateral hearing loss, and a low back disability, 
the applications to reopen the claims are granted.

Service connection for pes planus is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a low back disability is denied.  

Service connection for a pulmonary condition is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


